          Case 19-35654 Document 200 Filed in TXSB on 10/21/19 Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


IN RE:                                                 §     Chapter 11
                                                       §
EP ENERGY CORPORATION, et al1                          §     Case No. 19-35654 (MI)
                                                       §
              DEBTOR(S)                                §     (Jointly Administered)

                          NOTICE OF APPOINTMENT OF OFFICIAL
                          COMMITTEE OF UNSECURED CREDITORS

TO THE HONORABLE MARVIN ISGUR
UNITED STATES BANKRUPTCY JUDGE:

               COMES NOW the United States Trustee, ("UST") through the undersigned
attorney, pursuant to Sec. 1102(a) and 1102(b)(1) of the Bankruptcy Code and hereby appoints
following eligible creditors to the official committee of unsecured creditors in the above captioned
case:


    Wilmington Trust, N.A.                                          Rita Marie Ritrovato
    Indenture Trustee                                               (302) 636-5137
    1100 North Market Street                                        rritrovato@wilmingtontrust.com
    Wilmington, DE 19890

    Wilmington Savings Fund Society, FSB                            Patrick J. Healy
    Indenture Trustee                                               (302) 888-7420
    500 Delaware Avenue                                             phealy@WSFSBank.com
    Wilmington, DE 19801

    Rene R. Barrientos, Ltd.                                        Carlos R. Soltero
    433 Devine Road                                                 (512) 422-1559
    San Antonio, TX 78212                                           csoltero@clevelandterrazas.com



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
Number, as applicable, are: EP Energy Corporation (2728), EPE Acquisition, LLC (5855), EP Energy LLC (1021),
Everest Acquisition Finance Inc. (0996), EP Energy Global LLC (7534), EP Energy Management, L.L.C. (5013), EP
.C. (9561), and EP Energy E&P Company, L.P. (7092). The Debtors' primary mailing address is 1001 Louisiana
Street, Houston, TX 77002.
       Case 19-35654 Document 200 Filed in TXSB on 10/21/19 Page 2 of 2



 Antora Peak Capital Management LP                     Scott Duba
 5700 W. 112th Street, Suite 500                       (913) 904-5744
 Overland Park, KS 66211                               duba@apc-gp.com



Dated: October 21, 2019                     HENRY G. HOBBS, JR.
                                            ACTING UNITED STATES TRUSTEE

                                            By: /s/Stephen D. Statham
                                            Hector Duran
                                            Trial Attorney
                                            Texas Bar No. 00783996/Fed. ID No. 15243
                                            Stephen D. Statham
                                            Trial Attorney
                                            Texas Bar No.19082500/Fed. ID No. 9191
                                            Office of the United States Trustee
                                            515 Rusk Avenue, Suite 3516
                                            Houston, TX 77002
                                            (713) 718-4650 Ext 239/252
                                            (713) 718-4670 Fax



                              CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Notice of Appointment of
Official Committee of Unsecured Creditors has been served by electronic means on all PACER
participants on this 21st day of October 2019.

                                          /s/ Stephen D. Statham
                                          Stephen D. Statham
                                          Trial Attorney
